

117 SRES 198 ATS: Recognizing the roles and contributions of the teachers of the United States in building and enhancing the civic, cultural, and economic well-being of the United States.
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 198IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Brown (for himself, Ms. Collins, Mr. Kaine, Ms. Hirono, Ms. Duckworth, Mr. Blumenthal, Ms. Hassan, Mr. Durbin, Ms. Warren, Mr. Whitehouse, Mrs. Shaheen, Mr. Manchin, Mr. Booker, Mr. King, Mr. Casey, Ms. Smith, Ms. Cantwell, Mr. Van Hollen, Mr. Murphy, Ms. Klobuchar, Mrs. Feinstein, Ms. Baldwin, Mr. Peters, Mr. Braun, Mrs. Capito, Mr. Hoeven, Mr. Padilla, Mr. Boozman, Mr. Merkley, Mr. Young, Mrs. Hyde-Smith, and Mr. Carper) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the roles and contributions of the teachers of the United States in building and enhancing the civic, cultural, and economic well-being of the United States.Whereas education and knowledge are the foundation of the current and future strength of the United States;Whereas teachers and other education staff have earned and deserve the respect of their students and communities for the selfless dedication of the teachers and staff to community service and the futures of the children of the United States;Whereas school communities, teachers, and other education staff have risen to the occasion to support their students and communities amid the significant challenges posed by the Coronavirus Disease 2019 (COVID–19) pandemic, including by—(1)coordinating remote and hybrid learning;(2)supporting the mental health of students;(3)providing meals to students in need; and(4)distributing technology to students;Whereas the purposes of National Teacher Appreciation Week, celebrated from May 3, 2021, through May 7, 2021, are—(1)to raise public awareness of the unquantifiable contributions of teachers; and(2)to promote greater respect and understanding for the teaching profession; andWhereas students, schools, communities, and a number of organizations representing educators are recognizing the importance of teachers during National Teacher Appreciation Week: Now, therefore, be it That the Senate—(1)thanks the teachers of the United States; and(2)promotes the profession of teaching and the contributions of educators by encouraging students, parents, school administrators, and public officials to recognize National Teacher Appreciation Week.